

Exhibit 10.09

SECOND AMENDMENT TO LEASE
(1400 N. McDowell Blvd.)


THIS SECOND AMENDMENT TO LEASE (this “Amendment”) dated January 13, 2014, is
entered into between SEQUOIA CENTER LLC, a California limited liability company
(“Landlord”) and ENPHASE ENERGY, INC., a Delaware corporation (“Tenant”).
THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:
A.Landlord and Tenant previously entered into that certain Redwood Business Park
NNN Lease dated as of June 3, 2011 and that certain First Amendment to Lease
dated as of June 12, 2012 (collectively, the “Lease”) pursuant to which Tenant
leases from Landlord 24,000 rentable square feet of space in the building
commonly known as 1400 N. McDowell Boulevard, Petaluma, California. Capitalized
terms used herein and not defined herein shall have the meanings set forth in
the Lease in connection therewith.
B.    Landlord and Tenant desire to amend the Lease as provided herein.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the receipt and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:
1.Storage Space. Landlord hereby grants to Tenant a revocable license (the
“Storage License”) to use the storage space located on the second floor of the
Building depicted on Exhibit A attached hereto (the “Storage Space”). Tenant’s
use of the Storage Space shall be limited solely to the storage of Tenant’s
belongings, and Landlord shall not be required to provide utility, HVAC or
janitorial service to the Storage Space. Except as provided in this Amendment,
Tenant’s use of the Storage Space shall be subject to the terms and conditions
of the Lease as if the Storage Space were a part of the Premises.
2.    Antennae License. Landlord hereby grants to Tenant a revocable license
(the “Antennae License”) (but only to the extent permitted by the City of
Petaluma and all agencies and governmental authorities having jurisdiction
thereof), at Tenant’s sole cost and expense, to install and operate two (2)
antennas (“Antennas”) along with any necessary cables (“Cables”) on a portion of
the roof of the Building to be designated by Landlord (“Roof Space”) (the
Antennas and Cables are hereinafter collectively referred to as the “Antenna
Equipment”) solely for Tenant’s internal, administrative purposes in the
Project, and Tenant shall not use the Antenna Equipment for the provision of
data transmission or telecommunications services to any third party or as a part
of a telecommunications network that is used to provide data transmission or
telecommunications services to any third party. Tenant shall not re-sell or
lease the

1



--------------------------------------------------------------------------------



Exhibit 10.09

communications capacity of the Antenna Equipment to any provider of data
transmission or telecommunications services, nor shall Tenant co-locate any
additional telecommunications facilities or capacity within the Roof Space. The
precise location, size and configuration of the Antenna Equipment shall (a) be
subject to Landlord’s prior written approval, not to be unreasonably withheld
and (b) promote the safety, aesthetics and efficiency of the Antenna Equipment;
provided, all of the Antenna Equipment and any maintenance or modifications
thereto or placement thereof and all utilities used in connection therewith
shall be at Tenant’s sole cost and expense, contained visually within a roof
screen, installed and operated to Landlord’s reasonable specifications, and
installed, maintained, operated and removed in accordance with the terms of the
Lease, all applicable federal, state and local laws, regulations, ordinances,
rules, orders, and requirements (collectively, “Laws”), any and all documents,
easements, covenants, conditions and restrictions, and similar instruments,
together with any and all amendments and supplements thereto made from time to
time, each of which has been or hereafter is recorded in any official or public
records with respect to the Building or any other portion of the Project
(collectively, the “Recorded Matters”), and the prior rights of any other
Tenant, Tenant or occupant in the Project. In no event shall Tenant puncture the
roof membrane, impair the integrity of the roof system or invalidate any
warranty related to the roof of the Building when installing, maintaining,
repairing, modifying, operating or taking any other action with respect to the
Antenna Equipment or Roof Space. Tenant shall, at its sole cost and expense,
obtain all licenses and permits necessary to install and operate the Antenna
Equipment within the Roof Space prior to performing any work related to the
Antenna Equipment or Roof Space. Landlord shall cooperate reasonably with Tenant
to modify the roof screen placement (subject to all applicable Laws, Recorded
Matters and the prior rights of any other Tenant, Tenant or other occupant of
the Project) if required for signal quality, reconfiguration due to the
installation of any HVAC systems and other reasonable considerations; provided,
the cost of all such modifications shall be the sole and exclusive
responsibility of Tenant. All modifications to the Building, including the Roof
Space, if any, shall be reasonably approved by Landlord in writing prior to
commencement of any work or maintenance with respect to the Antenna Equipment.
Tenant shall be solely responsible to pay for all utilities, including without
limitation electricity, used in connection with the Antenna Equipment and Roof
Space. The Antenna Equipment shall remain the property of Tenant and Tenant
shall remove the Antenna Equipment upon the expiration or earlier termination of
the Lease. Tenant shall restore the Roof Space and any other portion of the
Building affected by the Antenna Equipment to its original condition upon the
removal of the Antenna Equipment, excepting ordinary wear and tear. Tenant shall
promptly repair any damage to the Building caused by Tenant or the use,
operation, installation, repair, maintenance, alteration or removal of the
Antenna Equipment. Tenant may not assign, lease, rent, sublet or otherwise
transfer any of its interest in the Roof Space or the Antenna Equipment. The
Antenna Equipment shall comply with all-non-interference rules of the Federal
Communications Commission. If applicable, Tenant shall provide to Landlord a
copy of (x) the Federal Communications Commission (or other agency) grant which
has awarded frequencies to Tenant and (y) a list of Tenant’s frequencies.
Anything to the contrary contained herein notwithstanding, if, during the Term,
as such Term may be extended, Landlord, in its reasonable judgment,

2



--------------------------------------------------------------------------------



Exhibit 10.09

believes that the Antenna Equipment poses a human health or environmental hazard
that cannot be remediated or has not been remediated within ten (10) days after
Tenant has been notified thereof, then Tenant shall immediately cease all
operation of the Antenna Equipment and Tenant shall remove all of the Antenna
Equipment within thirty (30) days thereafter. To the best of Tenant’s knowledge,
Tenant represents to Landlord that the Antenna Equipment shall not emit any
electro-magnetic fields which pose a human health or environmental hazard.
Tenant shall not use the Antenna Equipment, the Roof Space or any other portion
of the Project in any way which interferes with the use of the Project by
Landlord, or other Tenants or Tenants of Landlord or any other occupant of the
Building or Project. Such interference shall be deemed a material breach by the
Tenant under the Lease, and Tenant shall, within five (5) days of written notice
from Landlord, be responsible for terminating said interference. In the event
any such interference does not cease within five (5) days of Landlord’s written
notice, Tenant acknowledges that continuing interference may cause irreparable
injury and, Tenant shall immediately cease all operation of the Antenna
Equipment and Tenant shall remove all of the Antenna Equipment within thirty
(30) days thereafter. In addition, Tenant shall be responsible for insuring the
Antenna Equipment and Landlord shall have no responsibility therefor. Tenant
shall indemnify, defend (by counsel reasonably acceptable to Landlord) and hold
harmless Landlord and Landlord’s officers, directors, partners, employees, joint
venturers, members, trustees, owners, shareholders, principals, agents,
representatives successors and assigns (collectively, “Landlord’s Parties”) from
any and all claims, demands, liabilities, damages, judgments, costs and expenses
(including reasonable attorneys’ fees) any of such Landlord’s Parties may suffer
or incur arising out of or related to the installation, use, operation,
maintenance, modification, replacement and/or removal of the Antenna Equipment
or any portion thereof.
3.    License Fees; Duration of Licenses. Tenant shall to pay to Landlord three
hundred fifty dollars ($350.00) per month for the Antennae License and one
thousand two hundred dollars ($1,200.00) per month for the Storage License. No
additional fees shall apply, and Tenant’s Building Percentage Share shall not
increase as a result of the Antennae License or the Storage License. Either
party may terminate the Antennae License or the Storage License upon fifteen
(15) days prior written notice to the other party.
4.    Condition of Roof Space and Storage Space. Tenant accepts the Roof Space
and the Storage Space in their current “AS-IS” and “WITH ALL FAULTS” condition.
Except with respect to any representations or warranties that may be expressly
set forth herein, Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representations or warranties, express or implied, with
respect to the Roof Space or the Storage Space, including, without limitation,
the suitability or fitness of the same for the conduct of Tenant’s activities or
for any other purpose.
5.    Entire Agreement. This Amendment represents the entire understanding
between Landlord and Tenant concerning the subject matter hereof, and there are
no understandings or agreements between them relating to the Lease, the
Premises, the Roof Space or the Storage Space not set forth in writing and
signed by the parties hereto. No

3



--------------------------------------------------------------------------------



Exhibit 10.09

party hereto has relied upon any representation, warranty or understanding not
set forth herein, either oral or written, as an inducement to enter into this
Amendment.
6.    Continuing Obligations. Except as expressly set forth to the contrary in
this Amendment, the Lease remains unmodified and in full force and effect. To
the extent of any conflict between the terms of this Amendment and the terms of
the Lease, the terms of this Amendment shall control.




[SIGNATURES ON FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



Exhibit 10.09





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


“LANDLORD”
“TENANT”
 
 
 
 
 
 
 
 
 
 
 
 
 
SEQUOIA CENTER LLC,
ENPHASE ENERGY, INC.,
 
 
a California limited liability company
a Delaware corporation
 
 
 
By:
G&W Ventures, LLC,
By:
/s/ Paul Nahi
 
a California limited liability company,
 
Name: Paul Nahi
 
its Manager
 
Its: President/CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew T. White
 
 
 
 
 
Matthew T. White, Manager
 
 
 




5



--------------------------------------------------------------------------------





EXHIBIT A
DEPICTION OF STORAGE SPACE


[exhibit109image1.gif]

6

